Citation Nr: 9927721	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-25 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been presented to 
warrant reopening the claim of service connection for 
bronchial asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1976 to 
November 1984.

The appeal arises from the November 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, denying the veteran's claim of 
entitlement to service connection for bronchial asthma, due 
to a lack of new and material evidence to reopen that claim.

In an October 1997 decision, the Board determined that new 
and material evidence had not been received to warrant 
reopening the claim, and the veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999).  In granting a March 1999 motion for 
remand, the Court vacated and remanded the Board's decision, 
based upon the decision of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Essentially, that decision overruled the Court's 
test for new and material evidence formulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), and determined that 
the Secretary's regulatory definition contained in 38 C.F.R. 
§ 3.156(a) is controlling.  Therefore, the Board's 
determination which relied upon the test in Colvin was 
invalidated. 

By letter of June 15, 1999, the veteran was informed that she 
could submit additional evidence and argument, and she 
responded with additional evidence within the allotted 90-day 
period.  That matter will be addressed below in this REMAND.  


REMAND

By letter of June 15, 1999, the veteran was informed that she 
could submit additional evidence and argument, and she 
responded within the allotted 90-day period.  In her response 
letter of August 24, 1999, she attached a copy of a March 
1999 letter from the Social Security Administration (SSA) 
regarding her disability benefits.  At this point, the basis 
for granting such benefits is unclear, as is the evidence 
considered by SSA.  The veteran did not waive her right, 
under 38 C.F.R. § 20.1304(c) (1998), to RO consideration of 
the SSA information.

In addition, the Court cited the opinion of Dr. Cetrone, 
without further comment.

For the reasons stated, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for disability benefits, as well as the 
medical records relied upon concerning 
that claim.  All materials obtained 
should be associated with the claims 
folder.

2.  The RO should inform the veteran 
that the specific records cited by Dr. 
Cetrone in his November 8, 1994, opinion 
as demonstrating asthma in service based 
on wheezing and the use of accessory 
muscles of respiration have not been 
found by the Board.  The veteran should 
be given an opportunity to produce 
copies of the cited evidence as 
considered by Dr. Cetrone.  If she is 
unable to do so, Dr. Cetrone should be 
asked for copies, or to indicate where 
he obtained the records he reviewed.  
The RO should pursue these documents as 
circumstances indicate.

3.  The RO should re-adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen 
the claim of service connection for 
bronchial asthma, using the definition 
of new and material evidence found at 
38 C.F.R. § 3.156.  If the determination 
remains adverse to the veteran, she 
should be provided a supplemental 
statement of the case that includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The veteran and her 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

